 



Exhibit 10.5
EXECUTION COPY
SECURITY AGREEMENT SUPPLEMENT
May 19, 2006
Bank of America, N.A. (“Bank of America”),
   as the Administrative Agent for the
   Secured Parties referred to in the
   Credit Agreement referred to below
Del Monte Corporation
Ladies and Gentlemen:
          Reference is made to (i) the Credit Agreement dated as of February 8,
2005 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Del Monte Corporation, a Delaware
corporation, as the Borrower, Del Monte Foods Company, a Delaware corporation,
the Lenders party thereto, Bank of America, N.A. (“Bank of America”), as
administrative agent, swing line lender and l/c issuer, Morgan Stanley Senior
Funding, Inc., as syndication agent and JPMorgan Chase Bank, Harris Trust and
Savings Bank and Suntrust Bank, as co-documentation agents and (ii) the Security
Agreement dated February 8, 2005 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”) made by the
Grantors from time to time party thereto in favor of Bank of America, as
Administrative Agent (together with any successor Administrative Agent appointed
pursuant to Article IX of the Credit Agreement, the “Administrative Agent”) for
the Secured Parties. Terms defined in the Credit Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Security Agreement.
          SECTION 1. Grant of Security. Each of the undersigned hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned (including, without limitation, all accounts,
inventory, equipment, general intangibles, investment property, instruments,
deposit accounts, chattel paper, commercial tort claims, documents, and proceeds
of the foregoing, but subject to the exclusions therefrom set forth in the
Security Agreement) whether now owned or hereafter acquired by the undersigned,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached supplemental schedules to the Schedules to the Security Agreement.
          SECTION 2. Security for Obligations. The grant of a security interest
in, the Collateral by the undersigned under this Security Agreement Supplement
and the Security Agreement secures the payment of all Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents
or the Secured Hedge Agreements, whether direct or indirect, absolute or
contingent, and whether for principal,
Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



 2
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
          SECTION 3. Supplements to Security Agreement Schedules. The
undersigned has attached hereto supplemental Schedules I through VIII to
Schedules I through VIII, respectively, to the Security Agreement, and the
undersigned hereby certifies, as of the date first above written, that such
supplemental schedules are complete and correct in all material respects.
          SECTION 4. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 8 of the Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Grantor.
          SECTION 5. Obligations Under the Security Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. The undersigned further agrees, as of the date first
above written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.
          SECTION 6. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
[Signature Page Follows]
Security Agreement Supplement

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

                  Very truly yours,    
 
            Address for Notices:   MEOW MIX HOLDINGS, INC.    
One Market @ The Landmark
           
San Francisco, CA 94105
           
 
  By:   /s/ THOMAS E. GIBBONS
 
Name: Thomas E. Gibbons    
 
      Title: Vice President, Chief Financial    
 
                Officer and Treasurer    
 
            Address for Notices:   THE MEOW MIX COMPANY    
One Market @ The Landmark
           
San Francisco, CA 94105
           
 
           
 
  By:   /s/ THOMAS E. GIBBONS
 
Name: Thomas E. Gibbons    
 
      Title: Vice President and Treasurer    
 
            Address for Notices:   MEOW MIX DECATUR PRODUCTION I LLC     One
Market @ The Landmark   By: The Meow Mix Company, its sole member    
San Francisco, CA 94105
           
 
           
 
  By:   /s/ THOMAS E. GIBBONS
 
Name: Thomas E. Gibbons    
 
      Title: Vice President and Treasurer    

 